Citation Nr: 0218782	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from September 1946 to 
March 1947 and from July 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico Regional 
Office (RO).


REMAND

Based on a grant of a motion dated in December 2002 to 
schedule a video-conference hearing before a Member of the 
Board, and pursuant to 38 C.F.R. § 20.704 (2002), the case 
is remanded to the RO for the following action:  

The RO should schedule the veteran for 
a videoconference hearing and inform 
the veteran accordingly of the date, 
time, and place of such hearing.  The 
RO should also notify the veteran of 
the consequences for failing to appear 
at the scheduled hearing without 
evidence of good cause.  38 C.F.R. 
§ 20.704.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




